Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 16, 2021

                                     No. 04-19-00443-CV

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                 Appellant

                                              v.

                                     Peter REININGER,
                                           Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-21617
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       Appellant’s response to appellee’s motion for rehearing is currently due March 22, 2021.
On March 9, 2021, appellant filed an unopposed motion requesting an extension of time to file
the response until April 6, 2021. After consideration, we GRANT the motion and ORDER
appellant to file its response by April 6, 2021.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2021.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court